     J57YAIR5                   Airday
      Case 1:14-cv-08065-VEC Document    - Direct
                                      231-5 Filed 05/27/21 Page 1 of 3   162

1    BY MR. SMITH:

2    Q.   Can you turn to Exhibit 21 in the binder.

3                What is that?

4    A.   A certificate of disposition.

5    Q.   Is this the certificate of the disposition of the assault

6    charge?

7    A.   Yes.

8                MR. SMITH:   Your Honor, I offer Exhibit 21 into

9    evidence.

10               THE COURT:   Any objection to 21?

11               MR. GREY:    No objection, your Honor.

12               THE COURT:   21 is received.

13               (Plaintiff's Exhibit 21 received in evidence)

14   BY MR. SMITH:

15   Q.   Could you please turn to Exhibit 22 in your binder and take

16   a look at that, Mr. Airday.

17               What is Exhibit 22?

18   A.   This is a certificate of disposition.

19   Q.   For which charge?

20   A.   This is for the weapon charge.

21               MR. SMITH:   Your Honor, I offer Exhibit 22 into

22   evidence.

23               THE COURT:   Any objection?

24               MR. GREY:    No, your Honor.

25               THE COURT:   22 is received.

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     J57YAIR5                   Airday
      Case 1:14-cv-08065-VEC Document    - Direct
                                      231-5 Filed 05/27/21 Page 2 of 3   163

1    BY MR. SMITH:

2    Q.   Now, I'd like to turn your attention back to Exhibit 3.

3    Focusing your attention on the second paragraph, do you see the

4    sentence that starts with the words "Pending that resignation

5    or suspension"?

6    A.   Yes.

7    Q.   It says:    "Pending that resignation or suspension, you are

8    not to perform any duties other than the orderly redemption of

9    vehicles and collection and remittance of funds in relation to

10   vehicles already in your custody and all necessary

11   recordkeeping attendant to those activities."

12               Then it goes on:   "You are not to perform any other

13   functions without express, written authorization of this

14   department."

15               You received this letter from

16   Assistant Commissioner Schwam; right?

17   A.   Yes.

18   Q.   And was this a direction by him for you?

19               THE COURT:   He's your witness.

20   BY MR. SMITH:

21   Q.   Did you comply with the order set forth in this paragraph?

22   A.   No.

23   Q.   Why not?

24   A.   On advice of my counsel, I was not -- I was told not to

25   comply; that this is an unlawful order.

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     J57YAIR5                   Airday
      Case 1:14-cv-08065-VEC Document    - Direct
                                      231-5 Filed 05/27/21 Page 3 of 3   164

1    Q.   Did Mr. Schwam at any point before January 19, 2012,

2    contact you and ask you any questions about what happened?

3    A.   No.

4    Q.   Did Mr. Schwam at any time after January 19, 2012, up until

5    the point of an interview that you had with him in June of

6    2013 -- at any time during that period, did Mr. Schwam ask you

7    any questions about what happened?

8                MR. GREY:    I object to the form, "what happened?"

9                THE COURT:    Sustained.

10               Rephrase the question.

11   BY MR. SMITH:

12   Q.   From January 19, 2012 -- let me back up.

13               Do you remember when Ms. Tang-Alejandro was here, she

14   mentioned an interview?       You were here for that; right?

15   A.   Yes.

16   Q.   She said that was in June of 2013.

17               Do you remember that testimony?

18   A.   Yes.

19   Q.   Is that consistent with your recollection that it was about

20   June of 2013?

21   A.   Yes.

22   Q.   From January 19 of 2012 up until that interview in June of

23   2013, did Mr. Schwam ever ask you any questions about any of

24   these charges that are set forth in the first paragraph of this

25   letter?

                       SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
